DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1 line 8, filed 10 May 2021, with respect to the objection to the title of the invention have been fully considered and are persuasive.  The objection of 8 February 2021 has been withdrawn. 

Applicant’s arguments, see page 1 line 13, filed 10 May 2021, with respect to claims 5, 8, and 17 have been fully considered and are persuasive.  In light of applicant’s amended claim language, the rejections of 8 February 2021 has been withdrawn. 

Applicant's arguments with respect to claim 1, see page 2 line 3, filed 10 May 2021, have been fully considered but they are not persuasive. Applicant argues that the crash state of the instant invention is triggered only by excessive speed, while the crash state of Wahmann is instead triggered by excessive acceleration. However, in each invention the actuating lever must overcome the force of a biasing spring (9 Figure 3 of the instant, and 24 Figure 4 of Wahmann). A spring force must be overcome by sufficient acceleration to reach a limit speed rather than speed alone. Therefore, each crash state can only be triggered by a speed reached by the excessive acceleration of the actuating lever.

Applicant's further arguments with respect to claim 1, see page 2 line 23, filed 10 May 2021, have been fully considered but they are not persuasive. Though the crash state of Wahmann can become unlatched in the case of ‘bounce back’, this ‘bounce back’ defined by Wahmann involves at least a partial restoration of the actuating lever towards its starting position. Thus the invention of Wahmann remains latched in the crash state in the absence of at least a partial restoration of the actuating lever towards its starting position. 
However, applicant’s arguments with respect to the rejection(s) of claim(s) 2 and 15 under 102(a)(1) have been fully considered and are persuasive. The latching action of Wahmann can be reversed by a restoration of the actuating lever towards its starting position by less than 80%. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wittelsbuerger (US-20140284939-A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-14, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahmann (US 20160010363 A1).

With regards to the instant Claim 1, Wahmann discloses a motor-vehicle lock comprising a latch mechanism (1 Figure 1) and catch (2 Figure 1), as locking elements, 
wherein the motor-vehicle lock has an actuating lever (5 Figure 2), which can be pivoted about an actuating-lever axis (6 Figure 2) and of which the actuation from a starting position (Figure 2) into an actuating position (Figure 3) makes it possible to disengage the catch, (Figure 1 shows “If the release lever 5 is turned in clockwise direction and is thus activated, a projection 10 of the pre-ratchet pawl 5 engages with a tappet 11 of the blocking lever 7, thus turning the blocking lever 7 out of its blocking position.” [PP 0061] This allows the catch 2 to open freely.) 
wherein the motor-vehicle lock has a crash element (21, 15 Figure 2), which can be adjusted from a normal state (21 Figure 2) into a crash state (21 Figure 4), in which the crash element blocks the actuating lever in a blocking position or uncouples it from the catch, (Figure 4 shows that minimal further rotation of the actuating lever 5 brings surface 28 of the crash element into contact with surface 25 of the fixed blocking element. The actuating lever is blocked from sufficient rotation to release the catch.)
wherein the crash element is coupled to the actuating lever such that, when the actuating lever is actuated at an actuating speed above a limit actuating speed, the crash (Figure 4 shows that when the actuating lever 5 rotates fast enough to overcome the force of spring 24, the crash element 21 latches between surfaces 12 and 25 in the crash state.)
wherein with the crash element latched in the crash state, a restoring action of the actuating lever into the starting position causes the latching action to be reversed and the crash element to be adjusted into the normal state. (When actuating lever 5 returns to the starting position of Figure 2, the force of the spring 24 returns the crash element 21 to the normal state of Figure 2.)

With regards to the instant Claim 3, Wahmann discloses the motor-vehicle lock as claimed in Claim 1, 
wherein actuation of the actuating lever at an actuating speed above the limit actuating speed as a result of the inertia of the crash element causes the crash element to be adjusted into the crash state. (Figure 4 shows that when the speed of actuating lever 5 exceeds the threshold set by the spring 24, the higher inertia of the crash element 15 causes the crash element 21 to move to the crash state.)

With regards to the instant Claim 4, Wahmann discloses the motor-vehicle lock as claimed in Claim 1, 
wherein the crash element is spring-prestressed into the normal state. (Figure 2 shows the crash element 21 is held in a normal state by the leg of spring 24.)


wherein a crash-element bearing member mounts the crash element on the actuating lever such that it can be pivoted about a crash-element axis. (Figure 2 shows that the crash element bearing member 15 mounts the crash element 13 such that is always on arm 12 of the actuating lever. The crash element 21 pivots about crash element axis 14.)

With regards to the instant Claim 6, Wahmann discloses the motor-vehicle lock as claimed in claim 5, 
wherein the crash element (21 Figure 2) can be pivoted out of a starting position about the crash-element axis (14 Figure 2), and
wherein the crash element is spring-prestressed into the starting position (Figure 2 shows the crash element 21 is held in the starting position by the leg of spring 24. Figure 4 shows the crash element 21 pivoted out of the starting position.)

With regards to the instant Claim 7, Wahmann discloses the motor-vehicle lock as claimed in claim 6, 	
further comprising a switchable coupling (12, 13, 16 Figure 2) between the actuating lever and the crash element and, in dependence on the state of the crash element, is switched into a coupled state or into an uncoupled state. (Depending on the state of the crash element 21, rotation of the actuating lever 5 is either coupled or uncoupled to the rotation of component 21 about axis 14 or the rotation of component 15 about axis 17.)

With regards to the instant Claim 8, Wahmann discloses the motor-vehicle lock as claimed in claim 7, 
wherein the switchable coupling has two coupling elements, which are provided by the activating lever (12 Figure 2), on the one hand, and by the crash element (13 Figure 2), on the other hand, and, in dependence on the coupling state, engage with one another.

With regards to the instant Claim 9, Wahmann discloses the motor-vehicle lock as claimed in claim 8, 
wherein, in the coupled state, the switchable coupling establishes a drive- function coupling between the actuating lever and the crash element in respect of a pivoting movement of the crash element about the crash-element axis. (Figure 4 shows that in the coupled state the rotation of actuating lever 5 drives the rotation of crash element 21 about crash element axis 14.)

With regards to the instant Claim 10, Wahmann discloses the motor-vehicle lock as claimed in claim 7, 
further comprising a blocking stop (18 Figure 1), which is in a fixed position relative to the actuating lever, the crash element coming into abutment therewith when the actuating lever is actuated. (Figure 4 shows that actuation of the actuating lever 5 brings the crash element 21 into contact with the blocking stop 18. Figure 1 shows the blocking stop 18 is fixed to the latch housing 1.)

With regards to the instant Claim 11, Wahmann discloses the motor-vehicle lock as claimed in claim 10, 
wherein, with the crash element located in the crash state, actuation of the actuating lever is blocked via the switchable coupling, the crash element and the blocking stop, (Figure 4 shows that “the blocking contour 18 now prevents the release lever 5 from being pivoted clockwise around its axis 6 in such a way that the blocking lever 7 is moved out of its blocking position” [PP 0075].)
and/or wherein, with the crash element located in the normal state, actuation of the actuating lever is accompanied by a compensating movement of the crash element in relation to the actuating lever. 

With regards to the instant Claim 12, Wahmann discloses the motor-vehicle lock as claimed in claim 7, 
wherein, with the crash element located in the crash state, the actuating lever has been separated in drive-function terms from the catch by the switchable coupling, 
and/or wherein, with the crash element located in the normal state, the actuating lever can be coupled in drive-function terms to the catch by the switchable coupling. (Figure 3 shows that with the crash element 21 in the normal state, the actuating lever 5 can rotate sufficiently to release the catch [see claim 1].)


wherein the latching action of the crash element in the crash state is attributable to a latching action of the switchable coupling, and wherein, with the crash element located in the crash state, the coupling elements of the switchable coupling are latched to one another. (Figure 4 shows that in the crash state, crash element 21 becomes latched between arm 12 of the actuating lever and surface 25 of the blocking stop.)

With regards to the instant Claim 14, Wahmann discloses the motor-vehicle lock as claimed in claim 1, 
wherein the crash element can be adjusted into the crash state by an accelerating action which occurs in the event of a crash and acts on the motor-vehicle lock. (Figure 4 shows that when the an accelerating action exceeds the threshold set by the spring 24, the inertia of the crash element 15 deforms the spring and causes the crash element 21 to move to the crash state.)

With regards to the instant Claim 16, Wahmann discloses the motor-vehicle lock as claimed in claim 5, wherein the crash-element axis (14 Figure 2) is arranged at a distance from the actuating-lever axis (6 Figure 2).
	
With regards to the instant Claim 18, Wahmann discloses the motor-vehicle lock as claimed claim 7, 
(The switchable coupling comprises the guide track 16 of crash element bearing member 15, which is coupled with crash element 13.)

With regards to the instant Claim 19, Wahmann discloses the motor-vehicle lock as claimed in claim 8, 
wherein one of the coupling elements is designed in the form of a guide track and the other of the coupling elements is designed in the form of a sliding block. (The surface of arm 12 comprises a guide track followed by the sliding block 13.)
	
With regards to the instant Claim 20, Wahmann discloses the motor-vehicle lock as claimed in Claim 13, 
wherein one of the coupling elements has an undercut, and wherein the other one of the coupling elements engages behind the undercut in order for the two coupling elements to be latched to one another. (Figure 4 shows the actuating lever arm 12 has an undercut that engages crash element 13, in order to latch the crash element 21 in the crash state.)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wittelsbuerger (US 20140284939 A1).

With regards to the instant Claim 1, Wittelsbuerger discloses a motor-vehicle lock comprising a latch mechanism (1 Figure 1) and catch (2 Figure 1), as locking elements, 
(5 Figure 2), which can be pivoted about an actuating-lever axis (3a Figure 1) and of which the actuation from a starting position (Figure 2a) into an actuating position (Figure 2c) makes it possible to disengage the catch, (PP 0045-0046) 
wherein the motor-vehicle lock has a crash element (9 Figure 2), which can be adjusted from a normal state (9 Figure 2a) into a crash state (9 Figure 3c), in which the crash element blocks the actuating lever in a blocking position or uncouples it from the catch, (PP 0047)
wherein the crash element is coupled to the actuating lever such that, when the actuating lever is actuated at an actuating speed above a limit actuating speed (PP 0060), the crash element latches in the crash state, (PP 0049) and 
wherein with the crash element latched in the crash state, a restoring action of the actuating lever into the starting position causes the latching action to be reversed and the crash element to be adjusted into the normal state. (When actuating lever 5 returns to the starting position of Figure 2a from the crash position of Figure 3c, the spring bias force returns the crash element 9 to the normal state. [PP 0062])
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wittelsbuerger alone.

With regards to the instant Claim 2, Wittelsbuerger discloses the motor-vehicle lock as claimed in Claim 1, 
Wittelsbuerger is silent on whether with the crash element latched in the crash state, it is only the actuating lever being restored by at least 80% into the starting position, as seen in relation to the movement region between the starting position and actuating position, which causes the latching action to be reversed and the crash element to be adjusted into the normal state. 
Figures 2a and 3c show that with the crash element (9 Figure 2a) latched in the crash state (Figure 3c), it is only the actuating lever (5 Figure 2a) being restored by a significant percentage into the starting position (Figure 2a), as seen in relation to the movement region between the starting position and actuating position, which causes the latching action to be reversed and the crash element to be adjusted into the normal state. 
However, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the position of the crash element guide track (14 Figure 3c) so that the actuating lever must be fully restored to its starting position to reverse the latching action of 

With regards to the instant Claim 15, Wittelsbuerger discloses the motor-vehicle lock as claimed in claim 2, 
wherein it is only the actuating lever (5 Figure 2a) being restored fully into the starting position which causes the latching action to be reversed and the crash element (9 Figure 2a) to be adjusted into the normal state. (Minimizing the gap between 9b and 14 in the starting position of Figure 2a necessitates the full restoration of the actuating lever to reverse the latching action of the crash element.)

Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz whose telephone number is (571)272-5532.  The examiner can normally be reached on Monday-Thursday, 9:30AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on 571-270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675